                   COMMONWEALTH OF MASSACHUSETTS
                       BOARD OF BAR OVERSEERS

     BBO File No. C2-17-00247608 (Marsha V. Kazarosian, Esq.)


BAR COUNSEL,
     Petitioner

v.
LISA SIEGEL BELANGER, ESQ.,
     Respondent


                            BRIEF ON APPEAL

                         STATEMENT OF THE CASE

     The sole reason for the petition filed by Bar Counsel on

May 25, 2018 against Respondent Attorney Lisa Siegel Belanger

(herein referred to as     Attorney Belanger ) is because of an

initiating complaint filed by Complaint Attorney Marsha V.

Kazarosian1.   In addition to the documentary evidence of Attorney

Kazarosian s filed complaint itself, Assistant Bar Counsel Adam

LaFrance has outright acknowledged Attorney Kazarosian s role as

complainant. (TR Vol 1 at 163).




     1  Joined by other counsel (Attorneys Cuffe, Feld, Barber et
al ) involved in the matters of In re Marvin H. Siegel
(ES11P1466GD & ES11P1465PM).


                                   1
      Pre-hearing

      Undersigned counsel filed her timely Answer & Affirmative

Defenses. Ten (10) exhibits accompanied said filing, consisting

of:

         Exhibit 1   Affidavit of Diane Long, Esq.
         dated May 27, 2011

          Exhibit 2    2003 Durable Power of Attorney

          Exhibit 3   Attorney Garmil s petition filed with the
          Haverhill District Court

          Exhibit 4   Elder Services of Merrimack Valley filed
          motion to intervene dated August 2, 2011

          Exhibit 5   Affidavit of Attorney Marsha Kazarosian
          dated August 17, 2011

          Exhibit 6    Invoice by Attorney Marsha Kazarosian

          Exhibit 7   Attorney Marvin H. Siegel s handwritten
          faxed termination of Attorney Kazarosian s legal
          services

          Exhibit 8   Email sent by Attorney Kazarosian refusing
          to terminate her services

          Exhibit 9    August 17, 2011 transcript

          Exhibit 10    email correspondence with Attorney
          Kazarosian

          Exhibit 11   2015 federal civil complaint and
          accompanying specified documentation regarding Belanger
          v. BNY Mellon et al.

          Exhibit 12    Table of Contents for the 2015 federal
          complaint



                                  2
            Exhibit 13    Table of Exhibits for the 2015 federal
            complaint

            Exhibit 14   relevant hardcopy portions of the 2015
            federal complaint establishing the invalidity of the
            guardianship and conservatorship

            Exhibit 15   relevant hardcopy portions of the 2015
            federal complaint establishing the invalidity of court
            orders relied on by Bar Counsel in its petition

            Exhibit 16   original petition for writ of certiorari
            filed with the U.S. Supreme Court


     Undersigned counsel filed a motion for bill of particulars,

demonstrating that Bar Counsel s petition did not comport with

the due process requirements pertaining to sufficiency of

notice, followed by written opposition by Bar Counsel.     The

Chairman denied undersigned counsel s motion with a one-word

decision:    denied .    She failed to provide any explanation or

justification for said denial.

     Undersigned counsel objected to said denial at the

beginning of the first day of the hearing (Tr I at 5) 2 and at the

beginning of the second day of the hearing (Tr II at 5-6).

     In addition, undersigned counsel filed a motion for

discovery.    One of undersigned counsel s primary defense is that

Bar Counsel s petition is tainted based on substantiated



     2   Tr Vol I__ refers to the transcript for the January 8,
2019 proceedings and Tr Vol II refers to the transcript for
January 9, 2019.
                                    3
documentation of Complainant s ill-motives through her very own

filed complaint.   Attorney Kazarosian s established long history

serving in an official capacity with the Board of Bar Overseers

is undisputed, establishing the relevance and materiality of Bar

Counsel s investigation file.     Bar Counsel filed a written

opposition.   And again, the Chairman provided a one-word denial.

No explanation provided.

     Undersigned counsel filed a motion to exclude the

Committee

in Bar Counsel             3.   Respondent s request was based on

demonstrating that said orders were invalid due to deprivations

of a full and fair opportunity for Respondent to present

evidence and to present a meaningful and full presentation of

her case.4

     Respondent requested in writing a copy of electronic audio

recordings of the held pre-trial conference; upon which June

Risk, on behalf of the Board of Bar Overseers, informed




     3  Specific to orders specified in Bar Counsel s petition:
August 17, 2011; November 8, 2011; October 22,
2012; December 12, 2011; January 30, 2012; January 15, 2016; May
19, 2016; and February 17, 2017.

     4  As established by the motion itself, on page 2 of the
Hearing Report, Chairman and Committee misstated undersigned
counsel s premise and argument.
                                   4
undersigned counsel stating that there are no recordings.    There

was no stenographer in attendance.

     Hearing

     The Hearing Committee permitted an independent 3rd-party

video recording of the two-day proceedings.   (Tr. Vol I at 3-4;

Tr Vol II at 3; written order by Hearing Chairman).

     Prior to the commencement of Bar Counsel s witness

examination, undersigned counsel specifically raised the

conflict of interest issues existing within the administrative

hearing process after Complainant Attorney Kazarosian having

filed her complaint with Bar Counsel, she had been appointed to

sit and continues to sit on the Board of Bar Overseers. 5   (Tr Vol

I at 6-7).

     Undersigned counsel further brought to the attention of the

Hearing Committee the compounded and prejudicial conflict of

interest issue regarding the Board of Bar Overseer s Chair (John

J. Morrissey)   and Vice Chair (Jeffrey R. Martin) 6 having been


     5  Additional conflict of interest regarding Complainant
Attorney Kazarosian involves her 6-year term sitting as a hear
officer for the Board of Bar Overseers. (Id. at 6).

     6  Additional conflicts of interests regarding Vice Chair
Jeffrey R. Martin is that fact that now is managing partner at
Burns & Levinson directly involved with Attorney Brian D. Bixby
who was a defendant in Belanger v. BNY Mellon as well as
currently court-appointed Special Personal Representative in the
pending Estate Administration of Marvin H. Siegel.
                                 5
defense counsel in the very underlying crux of the Bar Counsel s

petition: undersigned counsel s 2015 federal civil action of

Belanger v. BNY Mellon et al.   (Id. at 7).   Facts which were in

no way refuted by the HearingCommittee, Assistant General

Counsel for the Board of Bar Overseers (Merle Haas), or

Assistant Bar Counsel Adam LaFrance.

     Assistant Bar Counsel called one witness only:       Respondent

Attorney Belanger.   (Tr Vol I, 1-73).   Assistant bar Counsel

completed his full questioning of undersigned counsel by 12:30

p.m. on the first day of the hearing. (Id. at 73).    Prior to

breaking for lunch, Assistant Bar Counsel stated:     Thank you,

Madam Chair, Committee.   No further questions.     Id.

     Upon return from lunch, Hearing Committee continuously

examined undersigned counsel from 1:30 p.m. until 4:00 p.m. (Tr

Vol I at 1-159).

     Despite undersigned counsel having timely filed her witness

list, Hearing Chairman and Committee refused to allow

undersigned counsel to call Complainant Attorney Marsha

Kazarosian as a witness for her defense-in-chief.    (Tr Vol I at

160-168).   Hearing Chairman explicitly stated that the only

scope of questioning allowed of Complainant Attorney Marsha




                                 6
Kazarosian by undersigned counsel would be of Attorney

Kazarosian testifying to undersigned counsel s state of mind .

Id. at 165-167.

        Despite undersigned counsel specifically objecting to the

Hearing Committee s ruling, the Chairman characterized

undersigned counsel s objection as being a          withdrawal   of her

motion to subpoena Complainant Attorney Kazarosian.          (Id. at

167.)    Undersigned counsel adamantly stated that she was not

withdrawing her motion, yet, the Chairman still characterized it

as the motion being     withdrawn .       (Id. at 167).

    At the onset of the second day of the hearing (January 9,

2019), undersigned counsel renewed her objection to the

HearingvCommittee s ruling regarding the very narrowly limited

scope of questioning and to the characterization of the motion

to subpoena witness as being     withdrawn .       (TR Vol II at 2-4).

        Undersigned counsel further renewed her objections

regarding being precluded from being able to present a full and

complete defense.     (Id. at 4-6).       In addition, undersigned

counsel specifically objected to the unprofessional and

unethical manner in which the Hearing Chairman and Committee

questioned undersigned counsel and their blatant disregard of

numerous substantial conflicts of interest (Id. at 4-7).




                                      7
     Undersigned counsel, on multiple occasions, requested that

the fees be waived for her to obtain the transcripts of the two-

day hearing due to lack of financial resources 7, which General

Counsel Joseph Berman repeatedly denied such request despite the

fact that   pro bono   defense counsel was offered to undersigned

counsel by Chairman of the Hearing Committee at the pre-trial

conference proceeding.   It has been about ten (10) days that

undersigned counsel finally managed to obtain funds for the

transcripts.




     This case stands for: the fix is in which is well

substantiated by: the prevalent unjustified character

assassination statements replete in the Hearing Report parroted

from Complainant Attorney Kazarosian; overwhelming hinderance by

Hearing Chairman and Committee for undersigned counsel to

present a full and complete defense to Bar Counsel s petition;

numerous indisputable misstatements set forth in the Hearing

Report; significant omissions of fact from the Hearing Report

adverse to Bar Counsel s petition; reckless disregard of




     7  Hearing Committee acknowledged in its Hearing Report that
undersigned counsel raised the issue about not being able to
financially obtain the transcripts. (Hearing Report, page 4).
                                  8
conflicts of interest; and incessant disruption by Chairman and

Committee of undersigned counsel s answering questions.




                        GROUNDS FOR APPEAL

      From the inception of proceedings commenced by Bar Counsel

in the above captioned matter, such proceedings have violated

undersigned counsel s State and Federal Constitutions     guarantee

to a fair and impartial tribunal process pursuant to the Due

Process Clauses of the Fifth and Fourteenth Amendments of the

United States Constitution and Article Ten and Twelve of the

Massachusetts Declaration of Rights specifically, Respondent

Attorney Belanger has been deprived of fair notice of

allegation; deprived of a fair and full opportunity to present a

complete defense; deprived of a fair and impartial trier of

facts.

                             ARGUMENT

I.   Material and prejudicial misstatements in Hearing Report


Hearing Committee misstated that evidentiary hearings were held
on August 17, 2011; December 12, 2011; and contempt proceeding
of January 30, 2012
      At the above-specified hearings, the transcripts

irrefutably establish that no evidentiary hearings took place.

There were no witness examination by counsel; no cross-


                                 9
examination of any witness; no examination of documentary

evidence; and no examination of affidavits.    The sole manner of

the above-referenced hearings involved arguments made by

counsel.    It is well-settled law that arguments or

representations made by counsel does NOT constitute evidence.

Commonwealth v. Olmande, 84 Mass. App. Ct. 231 (2013).

     Not only does the Committee s repeated misstatements

regarding supposed evidentiary hearings 8 disconcertingly raise

questions about knowledge of basic legal tenets, they

egregiously berated undersigned counsel for properly

substantiated assertions.

     Hearing Committee stated that undersigned counsel sought
     court-ordered antipsychotics

     In paragraph numbered 5 (page 5) of the Hearing Report, the

Committee prejudicially misstated that undersigned counsel was

the one who sought court ordered antipsychotic drugging of her

father.    Not only do the transcripts of December 12, 2011 and

January 30, 2012 indisputably prove such statement to be untrue,

said transcript show that undersigned counsel was the one

complaining that her father was being forced drugged!

     Egregiously, the Hearing Committee disregarded the


     8   pages 7, paragraph numbered 24 (page 11).



                                  10
extensive incriminating representations by Attorney Cuffe

showing that he outright committed a criminal offense by

drugging undersigned counsel s father through concealed means.

     Definitively, the court record shows that the petitions for

court-ordered antipsychotics were filed by Attorney Cuffe.

     Findings made by Hearing Committee based on mere
     allegations not based on cross-examined testimony
     The following findings in the Hearing Report are invalid

based on such statements consisting of mere allegations made in

complaints or mere submission of affidavits that were not

subjected to type of evidentiary hearing process to challenge

veracity:


      Paragraph 10, page 6

      Paragraph 11, pages 6-7

      Paragraph 13, page 7

      Paragraph 14, page 8

      Paragraph 15, page 8

      Paragraph 16, pages 8-9

      Paragraph 17, page 9

      Paragraph 19, page 9

      Paragraph 22, page 10




                                11
     Misstatements made by Hearing Committee regarding
     undersigned counsel s actions regarding the 2003 DPOA
     At no time did any of the courts hold any evidentiary

hearings to determine what role the 2003 DPOA played in decision

making regarding undersigned counsel s father.    Contrary to the

perceptions alleged by the Hearing Committee on pages 12-13 of

the Hearing Report, undersigned counsel continued to re-assert

her request for relief because of the courts     refusal to

litigate the issue let alone address it!

     This is by no means an exhaustive list of misstatements and

misrepresentations made by Hearing Counsel.    Undersigned counsel

reserves the right to supplement.




II. Established bias by Hearing Committee

     Impartial   judicial   decision-making has been a cornerstone

principle dating back to the Declaration of Independence.

Caperton v. A.T. Massey Coal Co., 550 U.S. 556, 883-884 (2009)

establishes that when   a risk of actual bias or prejudgment   is

demonstrated due process has been violated.

     Hearing Committee knowingly and deliberately relied on
     tainted written decision by Judge Allison Burroughs to
     maliciously and unjustifiably character assassinate
     undersigned counsel




                                 12
     In paragraph numbered 50, page 19 of the Hearing Report,

the Hearing Committee quoted Judge Allison Burrough s written

attack against undersigned counsel regarding     rambling,

incoherent allegations, inappropriate arguments . . .        What the

Hearing Committee fails to state in the Hearing Report is the

detailed factual information showing the tainted written

decisions of Judge Burroughs due to an undisclosed conflict of

interest of having been co-counsel with Attorney George Berman.

(Exhibit 16 of Respondent s Answer & Affirmative Defenses, pages

26-29); in addition to the same information provided in detailed

testimony by undersigned counsel early on during the first

hearing day.   (Tr I at 27-31).

     With the above-described knowledge of the Hearing Committee

as to the tainted opinions of Judge Allison Burroughs, the

Committee continuously and repeatedly made baseless blanket and

generalizations that undersigned counsel was incoherent and

irrational throughout the Hearing Report:


      paragraph numbered 22, page 10:     She admitted the charges

      and gave an unconvincing rationale for her behavior.

      Paragraph numbered 24, page 11:                         t this

      at the disciplinary hearing.     Her responses were vague and

      off the mark.




                                  13
    Paragraph numbered 26, page 11:     Based on the respondent s

    demeanor and her dissembling before us. . . .    9



    Paragraph numbered 37, page 14:     Given the opportunity to

    explain her actions to us, she was unable to offer

    coherent rationale, often falling on vague and ill-defined

    due process claims.

    Paragraph 40, pages 15-16:     We asked the Respondent what

    she had relied on in making this claim.    She gave a

    jumbled rendition of the underlying Probate Court

    proceedings, but was unable to point to any actual

    evidence that she relied on.

    Paragraph 46, page 17:   We find that the respondent did

    not have an objectively reasonable basis for making this

    claim.

    Paragraoh 48, pages 17-18:     Apprised of this, the

    respondent was unable to point to any specific, coherent

    evidence. . . .

    Paragraph 49, page 18:   This speculative, extra-record

    material is not only incoherent, it is not sufficient to

    show that the respondent had an objectively reasonable

    basis for her allegations.




9    The video of the two-day hearing proves otherwise.
                              14
      Paragraph 52, page 20:     As described above, she was unable

      to point to any actual bases for or evidence in support of

      , her statements . . . .



     In particular, the third-party video which has been

provided to the Board overwhelmingly shows that the above-

descriptions by the Hearing Committee are patently false.      The

video and the transcripts show that, in reality, the Hearing

Committee incessantly interrupted undersigned counsel

obstructing her answers.   There are so many examples, there are

too many to list.

     In addition, undersigned counsel s responsive filings and

motions filed in this above-captioned matter already specified

above refute the Hearing Committee s attempt to paint a picture

of undersigned counsel being     incoherent ,   vague   and other

disparaging descriptors.



     Material and prejudicial omissions in the Hearing Report
     adverse to Bar Counsel s case


     Failure to note that Attorney Cuffe and Feld refused to

     testify at the trial of permanent guardianship and

     conservatorship of their suitability valid subpoenas

     quashed by Judge Abber.



                                  15
      Manner in which Attorney Kazarsosian was terminated by

     Attorney Marvin H. Siegel.




III. Hearing Committee wrongfully deprived Respondent Attorney
     Belanger of her right to present a full and complete
     defense
     For brevity and to avoid redundancy, undersigned counsel

relies on her filed Answer & Affirmative defenses, motion for

discovery, motion for bill of particulars and opposition to Bar

Counsel s motion for issue preclusion which describe in detail

how the Hearing Committee has improperly obstructed undersigned

counsel from presenting her major defenses that the underlying

court orders were unlawful and tainted from inception; and that

the Bar Counsel s petition was unlawfully tainted by illicit

motives and actions of Complainant Attorney Kazarosian.

      Undersigned counsel s specified motions demonstrate that

the investigation records go to the very core of being able to

prove the defense that Attorney Kazarosian initiated the filed

complaint for the mere purpose to retaliate for undersigned

counsel publicly exposing her exploitation of undersigned

counsel s elderly father.




                                  16
WHEREFORE, undersigned counsel requests a hearing before the

Board; that the Hearing Report be deemed invalid; and that all

disciplinary proceedings be terminated, with prejudice.




                              /s/ Lisa Siegel Belanger, Esq.

                              _____________________________
                              Lisa Siegel Belanger, Esq.
                              BBO 633060
                              300 Andover Street, No. 194
                              Peabody, MA 01960
                              Tel. 978.998.2342
                              lisa@belangerlawoffice.com




                               17
